  Case 3:21-cv-01342-M-BT Document 7 Filed 07/26/21                  Page 1 of 4 PageID 22



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 DEMARCUS RAKESTRAW,                           §
    Movant,                                    §
                                               §      No. 3:21-cv-1342-M (BT)
 v.                                            §      No. 3:17-cr-469-M-1
                                               §
 UNITED STATES OF AMERICA,                     §
    Respondent.                                §

                        MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Movant Demarcus Rakestraw’s motion to withdraw

his motion to vacate, set-aside, or correct sentence under 28 U.S.C. § 2255. For the following

reasons, Rakestraw’s motion to withdraw will be granted, and this § 2255 action will be

dismissed without prejudice.

                                           Background

       Rakestraw pleaded guilty to the following offenses charged in the indictment: (1)

possession of a controlled substance with intent to distribute in violation of 21 U.S.C. §§

841(a)(1) and (b)(1)(B) (count two); and (2) being a convicted felon in possession of a firearm

in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2) (count three). (CR Doc. 109 at 1.) On

January 28, 2020, he was sentenced to imprisonment for 135 months on count two and

imprisonment for 120 months on count three, with the terms ordered to run concurrently. (Id.

at 2.) Rakestraw appealed to the Fifth Circuit Court of Appeals. (CR Doc. 111.) On April 8,

2021, the Fifth Circuit dismissed the appeal as frivolous. (CR Doc. 149.)

       Rakestraw then sent to the Court a letter motion for relief, received on June 7, 2021,

asserting claims under the safety valve and the First Step Act of 2018. (CR Doc. 151.) The

Court construed the pleading as a § 2255 motion, and on June 7, 2021, the pleading was filed
  Case 3:21-cv-01342-M-BT Document 7 Filed 07/26/21                    Page 2 of 4 PageID 23



as such. (CV Doc. 1.) On June 11, 2021, the Court provided Rakestraw with the warnings set

forth in Castro v. United States, 540 U.S. 375 (2003). (CV Doc. 3.) Rakestraw was given

until July 26, 2021, to either withdraw his motion, or amend it to include all the claims he

wished to raise with respect to his conviction in Case Number 3:17-cr-469-M-1. (Id.) The

Court warned Rakestraw that if he failed to include all grounds in his § 2255 motion, he may

be barred from presenting additional grounds later. (Id.) The Clerk of Court sent him the

standard § 2255 form for use, if he chose to amend.

       On June 29, 2021, the Court received Rakestraw’s motion for a court appointed

attorney. (CV Doc. 4.) The next day, the Court denied that motion without prejudice. (CV

Doc. 5.) Finally, on July 16, 2021, the Court received the subject’s motion (CV Doc. 6), by

which Rakestraw moves to withdraw the letter motion which the Court intended to

recharacterize as a § 2255 motion.

                                                Discussion

       Considering the statutory restrictions on “second or successive” motions under § 2255,

the Supreme Court has held that before a district court recharacterizes a pro se litigant’s motion

as his first § 2255 motion, it must:

       [1] notify the pro se litigant that it intends to recharacterize the pleading, [2] warn
       the litigant that this recharacterization means that any subsequent § 2255 motion
       will be subject to the restrictions on “second or successive” motions, and [3]
       provide the litigant an opportunity to withdraw the motion or to amend it so that it
       contains all the § 2255 claims he believes he has.


Castro, 540 U.S. at 383; see also United States v. Elam, 930 F.3d 406, 409 (5th Cir. 2019); Hopes

v. Davis, 761 F. App'x 307, 309 (5th Cir. 2019).

       On June 11, 2021, Rakestraw was advised that the Court intended to recharacterize his

letter motion as a § 2255 motion. He was further advised that he could either withdraw the motion

                                                   2
  Case 3:21-cv-01342-M-BT Document 7 Filed 07/26/21                   Page 3 of 4 PageID 24



or amend it to include all of his claims. Rakestraw’s motion to withdraw was received by the

Court on July 16, 2021, well within the time he was afforded to make an election, and in it he

makes clear his decision not to have his letter motion recharacterized as a § 2255 motion, but rather

to withdraw it. For these reasons, the Court will grant Rakestraw’s motion to withdraw and allow

him to withdraw his pleading.

       Rakestraw is advised that if he later elects to file a § 2255 motion, the Antiterrorism and

Effective Death Penalty Act of 1996 (AEDPA) establishes a one-year statute of limitations for

federal habeas proceedings. See ANTITERRORISM AND EFFECTIVE DEATH PENALTY

ACT, Pub. L. 104-132, 110 Stat. 1214 (1996). The statute provides that the limitations period shall

run from the latest of:

       (1)     the date on which the judgment of conviction becomes final;

       (2)     the date on which the impediment to making a motion created by
               governmental action in violation of the Constitution or laws of the United
               States is removed, if the movant was prevented from filing by such
               governmental action;

       (3)     the date on which the right asserted was initially recognized by the Supreme
               Court, if that right has been newly recognized by the Supreme Court and
               made retroactively applicable to cases on collateral review; or

       (4)     the date on which the facts supporting the claim or claims presented could
               have been discovered through the exercise of due diligence.

See 28 U.S.C. § 2255(f). In most cases, the limitations period begins to run when the judgment

becomes final. See 28 U.S.C. § 2255(f)(1).




                                                 3
  Case 3:21-cv-01342-M-BT Document 7 Filed 07/26/21          Page 4 of 4 PageID 25



                                    Conclusion

      Consistent with the foregoing, Rakestraw’s motion to withdraw (CV Doc. 6) is

GRANTED, and this § 2255 action is DISMISSED without prejudice.

      Signed July 26, 2021.

                                 ___________________________________
                                 BARBARA M. G. LYNN
                                 CHIEF JUDGE




                                           4
